Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 10-21-2022 Amendment was received.  Claim 1 was amended.  Claim 11 were cancelled.  Claims 1-10 and 12-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “said pivot end connected to said locking formation, and being user actuation between said first and second positions,” is indefinite.  This recitation is indefinite due to the run on nature of the recitation.  Consider, “and being user actuation between said first and second positions.”  This recitation does not describe the structure the user is actuation.  The most recent structure introduced in the claim is the pivot end.  However, the pivot end is not what the user utilizes, according the specification, to actuate the device.  It is unclear what structure is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,527,322 to Masotti.

In re Claim 1, Masotti teaches an apparatus for releasably locking a stationary blade to a hair clipper (see Fig. 1-2), comprising: 
a stationary blade having a bracket opening (see Fig. 3, #10 having an opening #19); 
a bracket (see Fig. 2, #13) configured for fixing said stationary blade to said hair clipper, said bracket having a main opening aligned with said bracket opening (see Fig. 2, opening in which #16 is located); and 
an actuator having a locking formation releasably engaged in said bracket opening and said main opening (see Fig. 2, #16/15, which extends through the holes in #13 and #10) and rotatable about an axis passing through said bracket opening and said main opening between a first, locked position locking said stationary blade to said bracket (see Fig. 2, #16 rotates about an axis in the holes of #13 and #10, and has a “locked” position, i.e. a tightened position), and a second, unlocked position releasing said stationary blade from said bracket (see Fig. 2, #16 unthreads from #15 to a second unlocked position), said actuator including an arm with a free end and a pivot end (in Fig. 2, #16 includes a pivot end at the inner diameter and a free end at the outer diameter), said pivot end connected to said locking formation (the inner diameter of #16 is connected to #15), and being user actuated between said first and second positions (the user rotates #16 to lock or unlock), in moving between said first and second positions upon engagement in said bracket opening and said main opening, said arm is configured for defining a plane parallel to a plane defined by said stationary blade (as best understood, #17 includes surfaces that are in a plane parallel to surfaces of the stationary blade).

In re Claim 10, Masotti teaches wherein said locking formation has at least one locking stop (see Fig. 3, #20 which receives a stud from #13) configured for frictionally engaging said bracket in said locked position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,527,322 to Masotti. 

In re Claim 15, Masotti teaches wherein said main opening has an inner periphery (the main opening has an inner periphery in Fig. 2 of Masotti).  Masotti does not teach the inner periphery of the main opening having chamfered edges.    However, Masotti teaches the opening of the fixed blade having a chamfer to accept the taper of post #15.  It would have been within the level of ordinary skill in the art, at the earliest effective filing date to extend the chamfer in the opening to accept a longer taper of post #15 in Masotti.  Doing so would help center and arrange the assembly in the proper location.  I.e., extending the taper and corresponding chamfered inner diameter would align not just the fixed blade but also the movable blade and the corresponding structure in the same position. 

In re Claim 16, modified Masotti, for the reasons above in re Claim 15, teaches  wherein said locking formation further comprises: a lobe having a sloped shape proximate to a barrel end (see Fig. 2, the tapered post in #15 is a lobe having a sloped shape proximate to a barrel end).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 1,527,322 to Masotti in view of US 1,794,410 to Kocourek. 

In re Claim 14, Masotti teaches wherein said stationary blade is affixed to said bracket with locating bushings (see Figs. 2-3, projections which are located in holes #21 and #20).  However, Masotti does not teach said locating bushings being held in place by fasteners.  Kocourek teaches that it is known in the art of hair clippers to secure bushings for locating blades by fasteners (threads).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to secure the protrusions of Masotti with the threads of Kocourek.  Doing so allows the protrusions to be replicable thereby allow the user to replace only the protrusions when they wear down as opposed to having to replace the entire assembly.  

Allowable Subject Matter
Claim 18-20 are allowed.
In re Claim 18, “said actuator further comprising: an arm with a free end and a pivot end; a barrel proximate said pivot end, said barrel extending from said arm and having an outer periphery; a stop having opposed sides, said stop located proximate said free end and extending from said arm, and wherein one of said opposed sides of said stop is in contact with said bracket when said actuator is in either said first, locked position or said second, unlocked position, and another of said opposed sides is in contact with said bracket when said actuator is in the other of said first, locked position or said second, unlocked position” is not found in the art.   None of the cited art teaches this structure alone or in combination, or a teaching or suggestion to arrive at the claimed structure. 

Claims 2-10, 12, 13, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In re Claim 2, “said actuator further comprises: a barrel proximate said pivot end and extending from said arm, said barrel having an outer periphery; said locking formation is a cam proximate said barrel, comprising: a lobe with an outer periphery having opposing ends; a neck connecting said lobe to said barrel, and having an outer periphery smaller than said outer periphery of said lobe, wherein said lobe is inserted through said main opening in said bracket at said second, unlocked position, and said actuator is rotated to said first, locked position where said actuator becomes locked,” is not found in the art.   None of the cited art teaches this structure alone or in combination, or a teaching or suggestion to arrive at the claimed structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724